525 Pa. 332 (1990)
580 A.2d 313
Paul David MIHALAKI, Appellant,
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF TRANSPORTATION, Appellee.
Supreme Court of Pennsylvania.
Argued September 28, 1990.
Decided October 3, 1990.
Kevin J. Rozich, Russell, Pappas & Rozich, Johnstown, for appellant.
Christopher J. Clements, Asst. Counsel, Dept. of Transp. and Harold H. Cramer, Asst. Chief Counsel, Harrisburg, for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM.
The opinion and order of the Commonwealth Court are reversed and the order of the Court of Common Pleas of Cambria County is reinstated. See Commonwealth of Pennsylvania, Department of Transportation, Bureau of Traffic Safety v. O'Connell, 521 Pa. 242, 555 A.2d 873 (1989).